Motion by respondent H. R. H. Construction Corp. to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by respondent Emily Welseh to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be .argued or submitted when reached. Motion by respondent A. Greene & Co., Inc., to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by respondents Henry Lohleine, Maurice Breen and Louis E. Vasue to dismiss appeal granted, with $10 costs, unless the appellant procures the record on .appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.